DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 06/16/2021.
Response to Arguments
3. 	Applicant's arguments filed on 06/16/2021 have been fully considered but they are not persuasive. 
Applicant argued, see Remarks, Pg 11-12, “Leong indicates (See, Leong, Para 61) that storage circuit 112 (capacitor 114) stores a DC voltage generated by the LLC converter 110, which includes secondary LLC circuit 107. The DC-DC converter 122 converts the DC voltage stored in the capacitor 114 into a DC output voltage Vout.
Applicants respectfully submit that the claimed invention operates in fundamentally different manner than Leong. For example, in contrast to the cited prior art, the claimed invention recites a phase delay circuit coupled between the first stage and a second stage of the power supply, the phase delay circuit operable to receive the intermediate voltage and delay conveyance of the intermediate voltage generated by the resonant power supply circuit. 
Contrary to the assertion set forth in the office action, the secondary circuit 107 in Leong is an LLC circuit, not a phase delay circuit. Moreover, the capacitor 114 in Leong is used to store a DC voltage. There is no phase delay of a DC voltage (stored in capacitor 114 and fed to the DC-DC converter 122) because a DC voltage does not have a phase. Accordingly, Leong does not teach or suggest the claimed invention”.
	However, the argument is not persuasive. As can be seen, when comparing with Leong vs. Applicant’s Fig. 2, as follows: 
The first stage – 105 comprising ‘VinDcx, 130, 134’, 116 
[Leong’s 105 is same as Fig. 2 of Applicant’s 1st stage- 101 comprising Vin 120, Q7, Q8];
Resonant circuit- 128, 126, 124 
[same as Fig. 2; Applicant’s Resonant circuit- 136 comprising L1, C4];
The phase delay circuit- 114, 107 controlled by controller 145

The Second stage- 122
[same as, Fig. 2 of Applicant’s second stage- 135 comprising Q1-Q4, C2, C3]; and 
The intermediate voltage- voltage that is passed from 105 to 116
[same as Fig. 2 of Applicant’s intermediate voltage- 130, which between 136 and 150];
Furthermore, Leong’s Fig. 2i-j , para 97, shows phase shifts with respect to the switching operation, which is controlled by controller 145. It is well known that the phase shift from the filter circuit (i.e. taught resonant/filter circuit) is like a time delay. Time delay shifts all frequencies by the same amount of time, whereas phase shift delays some frequencies longer than others. Because, Leong teaches a switching operation, using controller 145, which eventually controls the resonant power supply circuit (128, 126, 124)’s generated intermediate voltage (voltage that is passed from 105 to 116), between taught 1st and 2nd stage, hence under broadest reasonable interpretations, one in the ordinary skill in the art would have anticipated some type of delay, while conducting phase shifting. In another word ‘phase-delaying’ operation. Also, see Leong’s para 205, 206, 231, 232 and 255, along with corresponding Figures, which described phase delay technique. Furthermore, Under Broadest Reasonable Interpretation, because Applicant’s claimed ‘phase delay circuit’ is ‘operably to delay conveyance of the intermediate voltage generated by the resonant power supply circuit’ and nothing else much was mentioned how exactly the phase delay is doing the operation, Leong’s taught element can be used to do the same. 
 [Leong’s Para 97]	bidirectional switches 230 (similar to 130) and 234 (similar to 134) may switch at a constant frequency, which may be tuned with the resonant period the resonant tank including resonant capacitor 228 (similar to 128) and resonant inductor 226 (similar to 128). The current flow in ACX converter 208 may change polarity based on the polarity of the voltage of node V.sub.in.sub._.sub.ACX. In other words, currents 246 and 248 may exhibit a 180.degree. phase shift with respect to the switching of bidirectional switches 230 and 234 when the polarity of the voltage of node V.sub.in.sub._.sub.ACX flips.
[Leong’s Para 0205] 	As shown in FIG. 12h, when the AC signal is a low-line signal, transistor 1215 is on and transistors 1270, 1272, 1274 and 1276 alternate between the first state and the second state. As shown in FIG. 12h there is a delay between signals S.sub.1270 and S.sub.1276 and S.sub.1272 and S.sub.1274 as they transition DC-DC converter 1222 transitions between the first and second states. The delay is used to allow for the drain 
   [Leong’s Para 0206] 	During high-line signal, transistor 1215 is off and transistors 1270, 1272, 1274 and 1276 transition between the third state, second state, fourth state, second state and back to the third state, repeating the sequence. The delays between the switching signals as DC-DC converter 1222 transitions between states are used to allow for ZVS switching. 
   [Leong’s Para 0231] 	As shown in FIG. 14f, when DC-DC converter 1422 steps down the voltage with a high-line input, transistor 1315 is off and transistors 1470, 1472, 1474 and 1476 alternate between the first state and the second state. As shown in FIG. 14f, there is a delay between signals S.sub.1470 and S.sub.1472 as DC-DC converter 1422 transitions between the first and second states. The delay is used to allow for the drain capacitance of transistors 1472 and 1470 to discharge, respectively. After the drain capacitance of the respective transistors is discharged, such transistors may be turned on with ZVS. 
   [Leong’s Para 0232] 	When DC-DC converter 1422 steps up the voltage with a low-line input, transistor 1315 is on and transistors 1470, 1472, 1474 and 1476 alternate between the third state and the fourth state, as shown in FIG. 14g. The delay between switching signals S1474 and S1476 as DC-DC converter 1422 transitions between the third and fourth state is used to allow for ZVS switching. 
   [Leong’s Para 0255] 	As shown in FIG. 16c, bidirectional switches 230 and 234 and transistors 938 and 940 are continuously switching. The voltage of node V.sub.out.sub._.sub.ACX is a rectified AC signal that may reach 0 V, as shown by curve 1664. As a result of the PFC, current I.sub.in is in phase with the voltage of node V.sub.in, as shown by curves 1661 and 1662, respectively. As shown by curves 1664 and 1665, DC-DC converter 1622 is operating as a boost converter. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-3, 5-8, 10-13, 15-18, 20, 26-30, 32-37, 39 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Leong et al. (US Pub 2018/0309372, referred as Leong from here forth).
Regarding claim 1, Leong teaches (Fig. 1, 12, Para 55-75) a power supply comprising: 
a first stage (105, 116) including a resonant power supply circuit (128, 126, 124) operable to derive an intermediate voltage (voltage that is passed from 105 to 116) from an input voltage (Vin that is passed thru 104, 106 and Cin); 
a phase delay circuit (114, 107 controlled by controller 145) coupled between the first stage (105, 116) and a second stage (122) of the power supply, 
the phase delay circuit (114, 107 controlled by controller 145) operable to delay (using alternate switching operation of 107) conveyance of the intermediate voltage (delayed intermediate voltage Vout_DCX, which delays initial intermediate voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128, 126, 124); and 
the second stage (122) operable to derive an output voltage (Vout) to power a load (Rout) from the delayed intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) outputted from the phase delay circuit (107).
Regarding claim 11, a method comprising: via a resonant power supply circuit (1st stage 105, 116, where 105 comprises a resonant converter 128, 126, 124), producing an intermediate voltage (voltage that is passed from 105 to 116) from an input voltage(Vin that is passed thru 104, 106 and Cin); controlling a phase delay (‘114, 107’ controlled by controller 145) of the intermediate voltage (voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128, 126, 124); and deriving an output voltage (Vout) to power a load (Rload) from the phase delayed intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
Regarding claims 3, 13, Leong teaches the phase delay circuit (107) is operable to toggle a polarity (para 94) of connecting a capacitor (114) in series between the first stage (105, 116) and the second stage (122).
claims 6, 16, Leong teaches the phase delay circuit (107) includes: a capacitor (114) and multiple switches (138, 140), the power supply further comprising: a controller (145) operable to control states of the multiple switches (138, 140), which controls a gain of the output voltage (Vout) with respect to the input voltage (Vin that is passed thru 104, 106 and Cin).
Regarding claims 7, 17, Leong teaches the phase delay circuit (107, 114) is controlled via a pulse width modulation control signal (145), variations of which control the delay.
Regarding claims 8, 18, Leong teaches the resonant power supply circuit (128, 126, and 124) is an LC power converter.
Regarding claims 10, 20, Leong teaches the resonant power supply circuit (128, 126, 124) of the first stage (105, 116) includes a circuit path including an inductor (126) connected in series with a first capacitor (128); and wherein the phase delay circuit (107, 114) includes a second capacitor (114) selectively connected in series with the circuit path between the first stage (105, 116) and the second stage (122).
Regarding claim 27, Leong teaches the output voltage is a first output voltage (output of 105, 116), the second stage (122) further operable to generate a second output voltage (to Rload); and 
Wherein the second stage (122) is further operative to derive a second output voltage (output of 122 to Rload) from the delayed intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) outputted from the phase delay circuit (107). 
Regarding claim 28, Leong teaches the second output voltage (output of 122) is greater than the first output voltage (output of 105 and 116).
Regarding claim 29, Leong teaches controlling the phase delay (107, 114) of the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) generated by the resonant power supply circuit (128,126,124) includes: alternating an orientation of connecting a capacitor (114) in series with the resonant power supply circuit (128,126,124).
Regarding claim 30, Leong teaches the output voltage (Vout) is a DC voltage.
Regarding claim 32, Leong teaches the phase delay circuit (107, 114) includes a switch (138, 140) circuit operative to switch between inputting the intermediate voltage (delayed intermediate voltage Vout_DCX, using 
Regarding claim 33, Leong teaches the phase delay circuit (107, 114) controls (145) timing of switching the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116) to the second stage (122) depending on timing of controlling switches in the first stage (105 switches) that produce the intermediate voltage.
Regarding claim 34, Leong teaches a controller (145) operative to delay the timing of switching (107) the intermediate voltage to different nodes of the second stage (122) with respect to the timing of controlling switches in the first stage (105 switches) that produce the intermediate voltage (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
Regarding claim 35, Leong teaches the resonant power supply circuit (128, 126, 124) includes a capacitor and inductor connected in series between the switches (switches in 105) in the first stage and the phase delay circuit (107, 114).
Regarding claim 39, Leong teaches a magnitude of the delay controls a magnitude of the output voltage (Vout; para 97, 205, 206, 231, 232 and 255).
Allowable Subject Matter
6. 	Claims 4, 9, 14, 19, 21-25, 31, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 14, Leong teaches a controller (145) operable to control a magnitude of the delay provided by the phase delay circuit (delayed intermediate voltage Vout_DCX, using alternate switching operation of 107 that delays initial intermediate voltage that is passed from 105 to 116).
However, Leong fail to teach “the magnitude of the delay controls a gain of the output voltage with respect to the input voltage”.
claims 9, 19, a search of prior art(s) failed to teach “an overall gain of the output voltage with respect to the input voltage is based on a combination of first gain provided by the resonant power supply circuit in the first stage and second gain controlled by a pulse width modulation control signal inputted to the phase delay circuit”.
Regarding claim 21, a search of prior art(s) failed to teach “the phase delay circuit includes a circuit component connected to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operative to switch between applying the intermediate voltage to the first node and the second node of the circuit component”.
Claims 22-23, 31 are depending from claim 21. 
Regarding claim 24 a search of prior art(s) failed to teach “the phase delay circuit includes a circuit component operative to delay the intermediate voltage conveyed to the second stage, the circuit component including a first node and a second node; and wherein the phase delay circuit is operable to alternate between a first orientation and a second orientation of connecting the circuit component in series with the resonant power supply circuit of the first stage”.
Claim 25 is depending from claim 24.
Regarding claim 38, a search of prior art(s) failed to teach “a magnitude of the intermediate voltage varies over time depending on resonance operation of the resonant power supply circuit”.

Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/26/2022